Exhibit 10.4

 

FIFTH AMENDED AND RESTATED

 

ADVISORY MANAGEMENT AGREEMENT

 

This FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT AGREEMENT (this “Agreement”)
is entered into on this 25th day of July, 2016, and is effective as of June 6,
2016, by and between BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland
corporation (the “Company”), and BEHRINGER HARVARD OPPORTUNITY ADVISORS II, LLC,
a Texas limited liability company (the “Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Advisor previously entered that certain Fourth
Amended and Restated Advisory Management Agreement dated June 6, 2014 (the
“Original Agreement”), as amended by the First Amendment to Fourth Amended and
Restated Advisory Management Agreement dated as of June 6, 2015 (the “First
Amendment”), which among other things extended the term of the Original
Agreement to June 6, 2016; and

 

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board, all as provided herein; and

 

WHEREAS, the Company and the Advisor desire to amend and restated the Original
Agreement (as amended) (a) to incorporate the amendments made by the First
Amendment into the body of the advisory agreement, (b) to set the amount of the
Administrative Services fee for 2016, and (c) to extend the term of the
agreement to June 6, 2017;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
amend and restate the Original Agreement, as amended by the First Amendment, as
follows:

 

ARTICLE ONE

 

DEFINITIONS

 

The following defined terms used in this Agreement shall have the meanings
specified below:

 

Acquisition Expenses.  A non-accountable acquisition expense reimbursement in
the amount of: (i) 0.25% of the funds paid for purchasing an Asset, including
any debt attributable to the Asset, plus 0.25% of the funds budgeted for
development, construction or improvement in the case of Assets that the Company
acquires and intends to develop, construct or improve or (ii) 0.25% of the funds
advanced in respect of a loan or other investment.  Acquisition Expenses also
include any investment-related expenses due to third parties in the case of a
completed investment, including, but not limited to legal fees and expenses,
travel and communications expenses, costs of appraisals, accounting fees and
expenses, third-party brokerage or finder’s fees, title insurance, premium
expenses and other closing costs.  Acquisition Expenses also include any
payments approved in advance by the Board, and made to (i) a prospective seller
of an asset, (ii) an agent of a prospective seller of an asset, or (iii) a party
that has the right to control the sale of an asset intended for investment by
the Company that are not refundable and that are not ultimately applied against
the purchase price for such asset (“Non-Refundable Payments”).

 

--------------------------------------------------------------------------------


 

Acquisition Fees.  Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other duly qualified and licensed Person (including any fees or commissions
paid by or to any duly qualified and licensed Affiliate of the Company or the
Advisor) in connection with making or investing in Mortgages or other loans or
the purchase, development or construction of an Asset, including, without
limitation, real estate commissions, selection fees, investment banking fees,
third party seller’s fees (to the extent the Company agrees to pay any such fees
as part of an acquisition), Development Fees, Construction Fees, non-recurring
management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of any Property.

 

Acquisition and Advisory Fees.  The fees payable to the Advisor pursuant to
Section 3.01(b).

 

Administrative Services.  The services historically provided by the Advisor
(either directly or through a third party) to fulfill its duties to the Company
pursuant to Sections 2.02, 2.03, 2.04, and 2.05.

 

Administrative Services Fee.  Fee payable to the Advisor for providing the
Administrative Services pursuant to Section 3.02(e).  The Administrative
Services Fee is in addition to the Asset Management Fee, Debt Financing Fee, the
Acquisition Fee and Development Fee and is intended to reimburse for all or a
portion of the costs associated with providing the Administrative Services.

 

Advisor.  Behringer Harvard Opportunity Advisors II, LLC, a Texas limited
liability company, any successor advisor to the Company, or any Person to which
Behringer Harvard Opportunity Advisors II, LLC or any successor advisor
subcontracts all or substantially all of its functions.

 

Advisor Personnel.  Any person employed by the Advisor or any Affiliate of the
Advisor who performs services on behalf of the Advisor for the Company.

 

Affiliate or Affiliated.  As to any Person, (i) any Person directly or
indirectly owning, controlling, or holding, with the power to vote, 10% or more
of the outstanding voting securities of such other Person; (ii) any Person 10%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.

 

Articles of Incorporation.  The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended or restated from time to
time.

 

Assets.  Properties, Mortgages, loans and other direct or indirect investments
(other than investments in bank accounts, money market funds or other current
assets) owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures or through other investment interests.

 

Asset Management Fee.  The fee payable to the Advisor for day-to-day
professional management services in connection with the Company and its
investments in Assets pursuant to Section 3.01(a) of this Agreement.

 

Average Invested Assets.  For a specified period, the average of the aggregate
book value of the Assets before deduction for depreciation, bad debts or other
non-cash reserves, computed by taking the average of the values at the end of
each month during the period.

 

2

--------------------------------------------------------------------------------


 

Board.  The Board of Directors of the Company.

 

Business Operations Infrastructure Costs.  The costs associated with maintaining
business operations infrastructure that can be shared between the Company and
other investment funds sponsored by Affiliates of the Advisor to achieve
operational cost efficiency, including: (1) network infrastructure, computers
and information technology; (2) business center costs; (3) office management
services; (4) human resource services; (5) office space costs; (6) rent for
office space for shared service functions; (7) office furniture and equipment;
(8) telephone and communications; (9) general office supplies costs; and
(10) kitchen food and beverage costs.

 

Bylaws.  The bylaws of the Company, as the same are in effect from time to time.

 

Change of Control.  Any (i) event (including, without limitation, issue,
transfer or other disposition of Shares of capital stock of the Company or
equity interests in the Partnership, merger, share exchange or consolidation)
after which any “person” (as that term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company or
the Partnership representing greater than 50% of the combined voting power of
the Company’s or the Partnership’s then outstanding securities, respectively;
provided, that, a Change of Control shall not be deemed to occur as a result of
any widely distributed public offering of the Shares or (ii) direct or indirect
sale, transfer, conveyance or other disposition (other than pursuant to clause
(i)), in one or a series of related transactions, of all or substantially all of
the properties or assets of the Company or the Partnership, taken as a whole, to
any “person” (as that term is used in Sections 13(d) and 14(d) of the Exchange
Act).

 

Code.  Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto.  Reference to any provision of the Code shall mean
the provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Company.  Behringer Harvard Opportunity REIT II, Inc., a corporation organized
under the laws of the State of Maryland.  Unless the context clearly indicates
otherwise, references to the Company shall include its direct and indirect
subsidiaries, including the Partnership.

 

Construction Fee.  A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property pursuant
to the Amended and Restated Property Management and Leasing Agreement, dated
August 13, 2008, by and among the Company, Behringer Harvard Opportunity OP II
LP, and Behringer Harvard Opportunity I Management Services, LLC, as amended
from time to time.

 

Contract Purchase Price.  The amount (i) actually paid in respect of the
purchase, development, construction or improvement of a Property, (ii) of funds
advanced with respect to a Mortgage or other loan or (iii) actually paid in
respect to the purchase of other Assets, in each case exclusive of Acquisition
Fees and Acquisition Expenses but including any debt attributable to such
acquired Assets.

 

Cost of Investment.  For each Asset, (i) with respect to an Asset wholly-owned
by the Company or any wholly-owned subsidiary, the Fully Loaded Cost, and
(ii) in the case of an Asset owned by any Joint Venture or in some other manner
in which the Company is a co-venturer or partner or otherwise a co-owner, the
portion of the Fully Loaded Cost that is attributable to the Company’s
investment in the Joint Venture or other interest in such Asset.

 

3

--------------------------------------------------------------------------------


 

Development Fee.  A fee for the packaging of an Asset, including the negotiation
and approval of plans, and any assistance in obtaining zoning and necessary
variances and financing for a specific development Property, either initially or
at a later date.

 

Director.  A member of the Board.

 

Distributions.  Any dividends or other distributions of money or other property
by the Company to Stockholders, including distributions that may constitute a
return of capital for federal income tax purposes but excluding distributions
that constitute the redemption of any Shares and excluding distributions on any
Shares before their redemption.

 

Estimated Valuation Policy.  The Company’s Amended and Restated Policy for
Estimation of Common Stock Value as amended from time to time.

 

Exchange Act.  The Securities Exchange Act of 1934, as amended from time to
time, or any successor statute thereto.  Reference to any provision of the
Exchange Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time.

 

Fully Burdened Compensation.  Direct costs associated with salaries and wages
and the related employment taxes and benefits for Advisor Personnel who are
generally associated within a specific department or group whose job duties and
responsibilities are aligned.

 

Fully Loaded Cost.  The Contract Purchase Price of an Asset at the time of
acquisition (exclusive of closing costs), plus the amount actually paid for the
development, construction or improvement of the Asset, inclusive of expenses
related thereto.

 

Hard Costs.  The actual costs of goods, services, and materials incurred by the
Advisor, including:  (1) mobile phones and personal communication costs;
(2) travel and hotel expenses; (3) meals and entertainment; (4) conference fees
and related charges; (5) employee recruiting fees; (6) employee relocation
costs; (7) employee gifts and other; (8) contract labor; (9) education and
training; (10) dues, subscriptions and licenses; (11) office supplies; (12)
printing costs; (13) computer accessories and software and licensing costs; (14)
postage, shipping and courier expenses.

 

HPT.  Harvard Property Trust, LLC, an Affiliate of the Advisor and the legal
employer of Advisor Personnel.

 

Independent Director.  A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Sponsor or the Advisor by virtue of
(i) ownership of an interest in the Sponsor, the Advisor or any of their
Affiliates, other than the Company, (ii) employment by the Sponsor, the Company,
the Advisor or any of their Affiliates, (iii) service as an officer or director
of the Sponsor, the Advisor or any of their Affiliates, other than as a Director
of the Company, (iv) performance of services for the Company, other than as a
Director of the Company, (v) service as a director or trustee of more than three
real estate investment trusts organized by the Sponsor or advised by the
Advisor, or (vi) maintenance of a material business or professional relationship
with the Sponsor, the Advisor or any of their Affiliates.  Notwithstanding the
foregoing, and consistent with (v) above, serving as a director of or receiving
director fees from or owning an interest in a REIT or other real estate program
organized by the Sponsor or advised or managed by the Advisor or its Affiliates
shall not, by itself, cause a Director to be deemed associated with the Sponsor
or the Advisor.  A business or professional relationship is considered material
if the aggregate annual gross revenue derived by the Director from the Sponsor,
the Advisor and their Affiliates (excluding fees for serving as a director of
the Company or other REIT or real estate program organized

 

4

--------------------------------------------------------------------------------


 

or advised or managed by the Advisor or its Affiliates) exceeds five percent of
either the Director’s annual gross income during either of the last two years or
the Director’s net worth on a fair market value basis.  An indirect association
with the Sponsor or the Advisor shall include circumstances in which a
Director’s spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, or brother- or sister-in-law is or has been associated with the
Sponsor, the Advisor, any of their Affiliates, or the Company.

 

Intellectual Property Rights.  All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.

 

Joint Ventures.  A legal organization formed to provide for the sharing of the
risks and rewards in an enterprise co-owned and operated for mutual benefit by
two or more business partners and established to acquire or hold Assets.

 

Listing or Listed.  The filing of a Form 8-A to register any class of the
Company’s securities on a national securities exchange and an original listing
application related thereto; provided, that the Shares shall not be deemed to be
Listed until trading in the Shares shall have commenced on the relevant national
securities exchange.

 

Mortgages.  In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidence of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidence of indebtedness or obligations.

 

NASAA Guidelines.  The Statement of Policy Regarding Real Estate Investment
Trusts adopted by the North American Securities Administrators Association, Inc.
on May 7, 2007, and in effect on the date hereof.

 

Net Income.  For any period, the Company’s total revenues applicable to that
period, less the total expenses applicable to the period other than additions to
reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Assets.

 

Offering.  Any public offering of Shares pursuant to an effective registration
statement filed under the Securities Act, other than a public offering of Shares
under a distribution reinvestment plan.

 

Organization and Offering Expenses.  Any and all costs and expenses incurred by
and to be paid by the Company in connection with an Offering, the formation of
the Company, and including the qualification and registration of the Offering
and the marketing and distribution of its Shares, including, without
limitation:  total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys); expenses for printing,
engraving, amending registration statements and supplementing prospectuses;
mailing and distribution costs; reimbursement of bona fide due diligence
expenses of broker-dealers; salaries of employees while engaged in sales
activity, such as preparing supplemental sales literature; telephone and other
telecommunication costs; all advertising and marketing expenses, including the
costs related to investor and broker-dealer meetings; charges of transfer
agents, registrars, trustees, escrow holders, depositories and experts; filing,
registration and qualification fees and taxes relating to the Offering under
federal and state laws; and accountants’ and attorneys’ fees.

 

Partnership.  Behringer Harvard Opportunity OP II, LP, a Delaware limited
partnership, through which the Company may own Assets or otherwise conduct its
operations.

 

5

--------------------------------------------------------------------------------


 

Person.  An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.

 

Property or Properties.  As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Ventures or other investment interests, regardless of
whether the Company consolidates the financial results of these entities).

 

Proprietary Property.  All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to advice
regarding current and potential Assets, and all modifications, enhancements and
derivative works of the foregoing.

 

Prospectus.  Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company.

 

Real Property or Real Estate.  Land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land.

 

REIT.  A corporation, trust, association or other legal entity (other than a
real estate syndication) that is engaged primarily in investing in interests in
Real Estate (including fee ownership and leasehold interests) or in loans
secured by Real Estate or both in accordance with Sections 856 through 860 of
the Code.

 

RETA Personnel.  Advisor Personnel who are regularly assigned to the Real Estate
Transaction Administration department of HPT.  RETA Personnel are a subset of
Advisor Personnel and provide services to the Advisor, its Affiliates and other
investment funds sponsored by or associated with HPT in connection with asset
acquisition, financing, and disposition of assets.

 

RETA Services.  Services provided by RETA Personnel in connection with the
acquisition, financing, or disposition of Assets.  RETA Services include
management of the acquisition, financing, and disposition processes, and
performance of services in support of acquisition, financing, and disposition
transactions, including (1) review and preparation of due diligence materials
associated with the transactions, (2) supervision or performance of site visits
and tenant interviews, (3) review of rent rolls, (4) verification of leases and
other contracts relating to the ownership, capital structure or operations of an
Asset, and (5) review of environmental and property condition reports.

 

Sale or Sales.  (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
all or substantially all of the interest of the Company or the Partnership in
any Joint Venture in which it is a co-venturer or partner; (C) any Joint Venture
directly or indirectly (except as described in other subsections of this
definition) in which the Company or the Partnership as a co-venturer or partner
sells, grants, transfers, conveys, or relinquishes its ownership of any Property
or portion thereof, including any event with respect to any Property which gives
rise to

 

6

--------------------------------------------------------------------------------


 

insurance claims or condemnation awards; (D) the Company or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any Mortgage
or other loan or portion thereof (including with respect to any Mortgage or
other loan, all payments thereunder or in satisfaction thereof other than
regularly scheduled interest payments of amounts owed pursuant to the Mortgage
or other loan) and any event with respect to a Mortgage or other loan which
gives rise to a significant amount of insurance proceeds or similar awards; or
(E) the Company or the Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested in one
or more Assets within 180 days thereafter.

 

Securities Act.  The Securities Act of 1933, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Securities Act
shall mean the provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

Shares.  Any shares of the Company’s common stock, par value $0.0001 per share.

 

Sponsor.  Sponsor has the meaning ascribed to such term in the Articles of
Incorporation.

 

Stockholders.  The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.

 

Termination Date.  The date of termination of this Agreement.

 

Texas Tax Code.  The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006).  Reference to any provision of the Texas Tax Code Act shall mean
the provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.

 

Total Operating Expenses.  All costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, which are
in any way related to the operation of the Company or to Company business,
including the Asset Management Fee, but excluding (i) the expenses of raising
capital such as Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments,
(iii) taxes, (iv) non-cash expenditures such as depreciation, amortization and
bad debt reserves, (v) Acquisition Fees and Acquisition Expenses, (vi) real
estate commissions on the Sale of Assets, and (vii) other fees and expenses
connected with the acquisition, disposition, management and ownership of real
estate interests, mortgage loans or other property (including the costs of
foreclosure, insurance premiums, legal services, maintenance, repair and
improvement of property).

 

Value of Investment.  For each Asset, (i) with respect to an Asset wholly-owned
by the Company or any wholly-owned subsidiary, the Asset’s value determined in
connection with the Board’s establishment and publication of an estimated value
per share as determined in accordance with the Estimated Valuation Policy, and
(ii) in the case of an Asset owned by any Joint Venture or in some other manner
in which the Company is a co-venturer or partner or otherwise a co-owner, the
portion of the Asset’s value determined in connection with the Board’s
establishment of an estimated value per share as determined in accordance with
the Estimated Valuation Policy that is attributable to the Company’s investment
in the Joint Venture or other interest in such Asset.  Notwithstanding the
foregoing, if the Company acquires an Asset after the Board’s most recent
establishment and publication of an estimated value per share, the Asset’s value
shall be the Cost of Investment.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE ADVISOR

 

2.01        Appointment.  The Company hereby appoints the Advisor to serve as
its advisor on the terms and conditions set forth in this Agreement, and the
Advisor hereby accepts such appointment.

 

2.02        Duties of the Advisor.  The Advisor shall be deemed to be in a
fiduciary relationship to the Company and its Stockholders.  Subject to
Section 2.08, the Advisor undertakes to use its commercially reasonable best
efforts to present to the Company potential investment opportunities consistent
with the investment objectives and policies of the Company as determined and
adopted from time to time by the Board.  In performing its duties, subject to
the supervision of the Board and consistent with the provisions of the Company’s
most recent public filings, the Articles of Incorporation and Bylaws, the
Advisor shall, either directly or by engaging a duly qualified and licensed
Affiliate of the Advisor or other duly qualified and licensed Person:

 

(a)           provide the Company with research and economic and statistical
data in connection with the Assets and investment policies;

 

(b)           manage the Company’s day-to-day operations and perform and
supervise the various administrative functions reasonably necessary for the
management and operations of the Company;

 

(c)           maintain and preserve the books and records of the Company,
including stock books and records reflecting a record of the Stockholders and
their ownership of the Company’s Shares;

 

(d)           investigate, select, and, on behalf of the Company, engage and
conduct business with the duly qualified and licensed Persons as the Advisor
deems necessary to the proper performance of its obligations hereunder,
including but not limited to duly qualified and licensed consultants,
accountants, correspondents, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property owners, mortgagors, property management companies, transfer agents and
any and all agents for any of the foregoing, including duly qualified and
licensed Affiliates of the Advisor, and duly qualified and licensed Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services, including but not limited to
entering into contracts in the name of the Company with any of the foregoing;

 

(e)           consult with the officers and the Board and assist the Board in
the formulation and implementation of the Company’s financial policies, and, as
necessary, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company;

 

(f)            subject to the provisions of Sections 2.02(h) and 2.03 hereof,
(i) locate, analyze and select potential investments in Assets, (ii) structure
and negotiate the terms and conditions of transactions pursuant to which
investment in Assets will be made; (iii) make investments in Assets on behalf of
the Company or the Partnership in compliance with the investment objectives

 

8

--------------------------------------------------------------------------------


 

and policies of the Company; (iv) arrange for financing and refinancing and make
other changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with the investments in, Assets;
and (v) enter into leases of Property and service contracts for Assets with duly
qualified and licensed Persons and, to the extent necessary, perform all other
operational functions for the maintenance and administration of the Assets,
including the servicing of Mortgages;

 

(g)           provide the Board with periodic reports regarding prospective
investments in Assets;

 

(h)           obtain the prior approval of the Board (including a majority of
all Independent Directors) for any and all investments in Assets;

 

(i)            negotiate on behalf of the Company with banks or lenders for
loans to be made to the Company, negotiate on behalf of the Company with
investment banking firms and broker-dealers, and negotiate private sales of
Shares and other securities of the Company or obtain loans for the Company, as
and when appropriate, but in no event in such a way so that the Advisor shall be
acting as broker-dealer or underwriter; and provided, further, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company;

 

(j)            obtain reports (which may be prepared by or for the Advisor or
its Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company in Assets;

 

(k)           from time to time, or at any time reasonably requested by the
Board, make reports to the Board of its performance of services to the Company
under this Agreement;

 

(l)            assist the Company in arranging for all necessary cash management
services;

 

(m)          deliver to or maintain on behalf of the Company copies of all
appraisals obtained in connection with the investments in Assets;

 

(n)           upon request of the Company, act, or obtain the services of duly
qualified and licensed others to act, as attorney-in-fact or agent of the
Company in making, acquiring and disposing of Assets, disbursing, and collecting
the funds, paying the debts and fulfilling the obligations of the Company and
retaining counsel or other advisors to assist in handling, prosecuting and
settling any claims of the Company, including foreclosing and otherwise
enforcing mortgage and other liens and security interests comprising any of the
Assets;

 

(o)           supervise the preparation and filing and distribution of returns
and reports to governmental agencies and to Stockholders and other investors and
act on behalf of the Company;

 

(p)           provide office space, equipment and personnel as required for the
performance of the foregoing services as Advisor;

 

(q)           assist the Company in preparing all reports and returns required
by the Securities and Exchange Commission, Internal Revenue Service and other
state or federal governmental agencies; and

 

(r)            do all things necessary to assure its ability to render the
services described in this Agreement.

 

9

--------------------------------------------------------------------------------


 

2.03        Authority of Advisor.

 

(a)           Pursuant to the terms of this Agreement (including the
restrictions included in this Section 2.03, in Section 2.06, and in the written
consent of the special committee of the Board adopted on February 16, 2014), and
subject to the continuing and exclusive authority of the Board over the
management of the Company, the Board hereby delegates to the Advisor the
authority to (i) locate, analyze and select investment opportunities,
(ii) structure the terms and conditions of transactions pursuant to which
investments will be made or acquired for the Company or the Partnership,
(iii) acquire Properties, make and acquire Mortgages and other loans and invest
in other Assets in compliance with the investment objectives and policies of the
Company, (iv) arrange for financing or refinancing of Assets, (v) enter into
leases for the Properties and service contracts for the Assets with duly
qualified and licensed non-affiliated and Affiliated Persons, including
oversight of non-affiliated and Affiliated Persons that perform property
management, acquisition, advisory, disposition or other services for the
Company, (vi) oversee duly qualified and licensed property managers and other
Persons who perform services for the Company, and (vii) arrange for, or provide,
accounting and other record-keeping functions at the Asset level.

 

(b)           Notwithstanding the foregoing, any investment in Assets by the
Company or the Partnership (as well as any financing acquired by the Company or
the Partnership in connection with the investment), will require the prior
approval of the Board (including a majority of the Independent Directors).

 

(c)           The prior approval of a majority of the Independent Directors and
a majority of the Board not otherwise interested in the transaction will be
required for each transaction with the Advisor or its Affiliates.

 

(d)           If a transaction requires approval by the Board, the Advisor will
deliver to the Directors all documents required by them to properly evaluate the
proposed transaction.

 

The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03.  If and to the extent the
Board so modifies or revokes the authority contained herein, the Advisor shall
henceforth submit to the Board for prior approval the proposed transactions
involving investments in Assets as thereafter require prior approval; provided,
however, that the modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
the notification.

 

2.04        Bank Accounts.  The Advisor may establish and maintain one or more
bank accounts in its own name for the account of the Company or in the name of
the Company and may collect and deposit into any account or accounts, and
disburse from any account or accounts, any money on behalf of the Company, under
the terms and conditions as the Board may approve; provided that no funds of the
Company or the Partnership shall be commingled nor shall any of such funds be
commingled with the funds of the Advisor; and the Advisor shall from time to
time render accountings of the collections and payments to the Board, its Audit
Committee and the auditors of the Company.

 

2.05        Records; Access.  The Advisor shall maintain records of all its
activities hereunder and make the records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours.  The Advisor shall at all
reasonable times have access to the books and records of the Company.

 

10

--------------------------------------------------------------------------------


 

2.06        Limitations on Activities.  Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or any of the Company’s securities, or
otherwise not be permitted by the Articles of Incorporation or Bylaws, except if
the action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor’s judgment of the potential impact of the
action and shall refrain from taking the action until it receives further
clarification or instructions from the Board. In such event the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so given.  The Advisor, its directors, officers, employees and
stockholders, and the directors, officers, employees and stockholders of the
Advisor’s Affiliates shall not be liable to the Company or to the Board or
Stockholders for any act or omission by the Advisor, its directors, officers,
employees or stockholders, or for any act or omission of any Affiliate of the
Advisor, its directors, officers or employees or stockholders except as provided
in Section 5.02 of this Agreement.

 

2.07        Relationship with Directors.  Directors, officers and employees of
the Advisor or an Affiliate of the Advisor may serve as Directors, officers or
employees of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director shall receive any compensation
from the Company for serving as a Director other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Board.

 

2.08        Other Activities of the Advisor.  Nothing herein contained shall
prevent the Advisor or its Affiliates from engaging in other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Advisor or its Affiliates to engage in any other business or to render services
of any kind to any other Person. The Advisor may, with respect to any investment
in which the Company is a participant, also render advice and service to each
and every other participant therein.  The Advisor shall report to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person.  The Advisor or its Affiliates shall promptly disclose to the
Board knowledge of such condition or circumstance.  The Advisor shall inform the
Board at least quarterly of the investment opportunities that have been offered
to other programs with similar investment objectives sponsored by the Sponsor,
Advisor, Director or their Affiliates.  If the Sponsor, Advisor, Director or
Affiliates thereof have sponsored other investment programs with similar
investment objectives which have investment funds available at the same time as
the Company, it shall be the duty of the Board (including the Independent
Directors) to adopt a reasonable method by which investments are to be allocated
to the competing investment entities and to use their best efforts to apply such
method fairly to the Company.

 

2.09        Intentionally omitted.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III

 

COMPENSATION AND REIMBURSEMENT OF SPECIFIED COSTS

 

3.01        Fees.

 

(a)           Asset Management Fee.  The Company shall pay the Advisor a monthly
Asset Management Fee on the 15th day of each month in an amount equal to 1/12
th of 0.7% of, for each and every Asset, the Value of Investment.  The Advisor,
in its sole discretion, may waive, reduce or defer all or any portion of the
Asset Management Fee to which it would otherwise be entitled.  The Advisor
hereby agrees to waive accrued but unpaid Asset Management Fees in the amount of
$257,356 owed under the Original Agreement for the period from August 2013
through December 2013 resulting from increased Asset valuations for certain
Assets.

 

(b)           Acquisition and Advisory Fees.  The Company shall pay the Advisor
a fee in the amount of 1.5% of the Contract Purchase Price of each Asset as
Acquisition and Advisory Fees.  The total of all Acquisition Fees and any
Acquisition Expenses shall be limited in accordance with the Articles of
Incorporation.  Acquisition and Advisory Fees shall be paid as follows: (1) for
real property (including properties where development/redevelopment is
expected), at the time of acquisition, (2) for development/redevelopment
projects (other than the initial acquisition of the real property), at the time
that funds are disbursed pursuant to a final approved budget, and (3) for loans
and similar assets (including without limitation mezzanine loans), quarterly
based on the value of loans made or acquired.  In the case of a
development/redevelopment project subject to clause (2) above, upon completion
of the development/redevelopment project, the Advisor shall determine the actual
amounts paid.  To the extent the amounts actually paid vary from the budgeted
amounts on which the Acquisition and Advisory Fee was initially based, the
Advisor will pay or invoice the Company for 1.5% of the budget variance such
that the Acquisition and Advisory Fee is ultimately 1.5% of amounts expended on
such development/redevelopment project.  The Advisor, in its sole discretion,
may waive, reduce or defer all or any portion of the Acquisition and Advisory
Fees to which it would otherwise be entitled.

 

(c)           Debt Financing Fee.  In the event of any debt financing obtained
by or for the Company (including any refinancing of debt), the Company will pay
to the Advisor a non-accountable debt financing fee equal to 0.5% of the amount
available under the financing.  The Company shall pay directly all third-party
costs associated with obtaining debt financing, including without limitation
mortgage broker fees, placement fees and loan origination fees.  The Advisor, in
its sole discretion, may waive, reduce or defer all or any portion of the Debt
Financing Fee to which it would otherwise be entitled.

 

(d)           Development Fee.  If the Advisor or an Affiliate provides the
development services, the Company shall pay the Advisor Development Fees in
amounts that are usual and customary for comparable services rendered to similar
projects in the geographic market; provided, however, that a majority of the
Independent Directors must determine that such Development Fees are fair and
reasonable and on terms and conditions not less favorable than those available
from unaffiliated third parties.  Development Fees will include the
reimbursement of the specified cost incurred by the Advisor of engaging third
parties for such services.  The Advisor, in its sole discretion, may waive,
reduce or defer all or any portion of the Development Fee to which it would
otherwise be entitled.  Notwithstanding the above, the Advisor may engage (on
behalf of the Company) third parties to provide development services pursuant to
its authority under Section 2.03 and pay such third parties all applicable
Development Fees.

 

12

--------------------------------------------------------------------------------


 

(e)           Administrative Services Fee.  Beginning with calendar year 2016,
the Company shall pay the Advisor an Administrative Services Fee in the amount
of equal to the lesser of (i) $1,325,000 per calendar year and (ii) the costs of
providing the Administrative Services, including without limitation the Fully
Burdened Compensation, Hard Costs and Business Operations Infrastructure Costs
attributable to Advisor Personnel (other than RETA Personnel and Advisor
Personnel providing services for which the Advisor is paid an Asset Management
Fee, Debt Financing Fee, Acquisition Fee or Development Fee) performing services
for the Company pursuant to this Agreement. The Administrative Services Fee is
payable in quarterly installments within 45 days of the end of each calendar
quarter beginning with calendar year 2016. Notwithstanding anything to the
contrary, including Section 3.02 of this Agreement, no additional fees or
expense reimbursement shall be payable to the Advisor in connection with the
provision of the Administrative Services (whether or not paid to a third party)
without the prior consent of the Board.

 

3.02        Expenses.

 

(a)           In addition to the compensation paid to the Advisor pursuant to
Section 3.01, the Company shall pay directly or reimburse the Advisor for the
following costs and expenses paid or incurred by the Advisor:

 

(i)            Acquisition Expenses;

 

(ii)           costs associated with insurance required in connection with the
business of the Company or by the Board;

 

(iii)          third-party expenses connected with payments of Distributions in
cash or otherwise made or caused to be made by the Company to the Stockholders;

 

(iv)          expenses of any third-party transfer agent for the Shares and
third-party expenses of maintaining communications with Stockholders, including
the cost of preparation, printing, and mailing annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;

 

(v)           if the Board of Directors of the Company has preapproved the
provision of RETA Services with respect to an Asset, the Company shall reimburse
the Advisor for any Personnel Costs, Hard Costs and Business Operations
Infrastructure Costs (as determined by the Advisor based on its review of the
time sheets or other billing records and receipts of the Advisor Personnel)
attributable to the RETA Personnel while performing the preapproved RETA
Services; and

 

(vi)          other expenses incurred by the Advisor and approved by the Board.

 

(b)           Expenses incurred by the Advisor on behalf of the Company and
payable pursuant to this Section 3.02 shall be reimbursed no less than quarterly
to the Advisor within 60 days after the end of each quarter.  The Advisor shall
prepare a statement documenting the expenses of the Company during each quarter
and shall deliver the statement to the Company within 45 days after the end of
each quarter.

 

(c)           For avoidance of doubt, the Company is and remains responsible for
paying any and all expenses of the Company, including without limitation third
party audit, accounting and legal fees.

 

13

--------------------------------------------------------------------------------


 

(d)           Notwithstanding anything to the contrary in this Section 3.02,
with respect to investments the Company does not make (i) the Advisor will be
responsible for paying all of the investment-related expenses that the Company
or the Advisor incurs that are due to third parties other than Non-Refundable
Payments approved in advance by the Board and (ii) the Company shall be
responsible for paying directly or reimbursing the Advisor for all
Non-Refundable Payments approved in advance by the Board.

 

(e)           For the avoidance of doubt, the Company shall not reimburse the
Advisor for any Fully Burdened Compensation, Hard Costs and Business Operations
Infrastructure Costs attributable to Advisor Personnel providing services for
which the Advisor is paid an Asset Management Fee, Debt Financing Fee,
Acquisition Fee or Development Fee.

 

3.03        Other Services.  Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, the services shall be separately compensated at the
rates and in the amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

 

3.04        Reimbursement to the Advisor.  The Company shall not reimburse the
Advisor for Total Operating Expenses to the extent that Total Operating Expenses
(including the Asset Management Fee), in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income for that period of four
consecutive fiscal quarters.  Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company.  Reimbursement of all or any
portion of the Total Operating Expenses that exceed the limitation set forth in
the preceding sentence may, at the option of the Advisor, be deferred without
interest and may be reimbursed in any subsequent Expense Year where such
limitation would permit such reimbursement if the Total Operating Expense were
incurred during such period.  Notwithstanding the foregoing, if there is an
Excess Amount in any Expense Year and the Independent Directors determine that
all or a portion of such excess was justified, based on unusual and nonrecurring
factors which they deem sufficient, the Excess Amount may be reimbursed to the
Advisor.  If the Independent Directors determine such excess was justified,
then, after the end of any fiscal quarter of the Company for which there is an
Excess Amount for the 12 months then ended paid to the Advisor, the Advisor, at
the direction of the Independent Directors, shall cause such fact to be
disclosed in the next quarterly report of the Company or in a separate writing
and sent to the Stockholders within 60 days of such quarter end, together with
an explanation of the factors the Independent Directors considered in
determining that such Excess Amount was justified. Such determination shall be
reflected in the minutes of the meetings of the Board.  The Company will not
reimburse the Advisor or its Affiliates for services for which the Advisor or
its Affiliates are entitled to compensation in the form of a separate fee.  All
figures used in any computation pursuant to this Section 3.04 shall be
determined in accordance with generally accepted accounting principles applied
on a consistent basis.

 

3.05        Audit of Advisor Payments.  It is the intention of the parties
hereto to conform strictly to the applicable provisions hereof as to fees,
reimbursements and any other amounts (the “Advisor Payments”) to be paid to the
Advisor hereunder.  However, at any time, either party shall have the right,
upon reasonable written notice, to engage a separate audit, on a confidential
basis, of its own and the other party’s records, books and accounts in respect
of Advisor Payments to ascertain whether the Advisor Payments were properly
determined and paid.  An audit may be engaged only once in any 12-month period
regardless of which party engages the audit.  Any such audit shall be conducted
by an independent certified public accounting firm of recognized national
standing designated by the party requesting the audit (the “Requesting Party”),
other than the then current auditor of its or any of its Affiliates’ financial
statements, and shall be conducted during regular business hours and in such a
manner so as not to interfere with the Company’s or the Advisor’s regular
business activities.  The

 

14

--------------------------------------------------------------------------------


 

Requesting Party shall bear the costs of the audit unless the audit conclusively
reveals an underpayment or overpayment of Advisor Payments adverse to the
Requesting Party in an amount greater than 10% of the total amount of Advisor
Payments owed for the period being inspected, in which case the other party
shall bear the costs of the audit.  Any auditor who is engaged to perform an
audit shall not be compensated on a contingent basis or any other basis that
would tend to give the auditor an interest in the outcome of the audit, and the
auditor shall perform its audit on an impartial basis and certify in writing as
such.  If the audit conclusively reveals an overpayment or underpayment of
Advisor Payments, the Company or the Advisor shall promptly pay to the other
party the amount of the overpayment or underpayment, as the case may be, without
interest.  Any underpayment or overpayment under this Agreement shall not be a
breach of this Agreement unless and until an audit performed in accordance with
this Section 3.05 is completed and the party who may be obligated to make a
payment hereunder as a result of such audit shall have failed to promptly make
any required payment.

 

ARTICLE IV

 

TERM AND TERMINATION

 

4.01        Term; Renewal.  Subject to Section 4.02 below, this Agreement shall
continue in force until June 6, 2017.  Thereafter, this Agreement may be renewed
for an unlimited number of successive one-year terms upon mutual consent of the
parties.  It is the duty of the Board to evaluate the performance of the Advisor
annually before renewing the Agreement, and each such renewal shall be for a
term of no more than one year.

 

4.02        Termination.  This Agreement will automatically terminate upon
Listing.  This agreement also may be terminated at the option of either party
upon 60 days’ written notice without cause or penalty (if termination is by the
Company, then the termination shall be upon the approval of a majority of the
Independent Directors).  Notwithstanding the foregoing, the provisions of
Section 4.03, Article V and Article VI shall continue in full force and effect
and shall survive the termination or expiration of this Agreement.

 

4.03        Payments to and Duties of Advisor upon Termination.

 

(a)           After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to and
receive from the Company within 30 days after the effective date of the
termination all unpaid reimbursements of expenses, subject to the provisions of
Section 3.04 hereof, and all contingent liabilities related to fees payable to
the Advisor prior to termination of this Agreement.

 

(b)           The Advisor shall promptly upon termination:

 

(i)            pay over to the Company all money collected and held for the
account of the Company pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

 

(ii)           deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)          deliver to the Board all assets, including the Assets, and
documents of the Company then in the custody of the Advisor; and

 

(iv)          cooperate with the Company and take all reasonable actions
requested by the Company to provide an orderly management transition.

 

(c)           Intentionally omitted.

 

15

--------------------------------------------------------------------------------


 

ARTICLE V

 

INDEMNIFICATION

 

5.01        Indemnification by the Company.

 

(a)           The Company shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Maryland, the Articles of
Incorporation and the NASAA Guidelines. Notwithstanding the foregoing, the
Company shall not indemnify or hold harmless the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, for any
liability or loss suffered by the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, nor shall it provide
that the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, be held harmless for any loss or liability
suffered by the Company, unless all of the following conditions are met: (i) the
Advisor or its Affiliates, including their respective officers, directors,
partners and employees, have determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company; (ii) the Advisor or its Affiliates, including their respective
officers, directors, partners and employees, were acting on behalf of or
performing services of the Company; (iii) the liability or loss was not the
result of negligence or misconduct by the Advisor or its Affiliates, including
their respective officers, directors, partners and employees; and (iv) the
indemnification or agreement to hold harmless is recoverable only out of the
Company’s net assets and not from stockholders. Notwithstanding the foregoing,
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees, shall not be indemnified by the Company for any losses,
liability or expenses arising from or out of an alleged violation of federal or
state securities laws by such party unless one or more of the following
conditions are met: (i) there has been a successful adjudication on the merits
of each count involving alleged securities law violations as to the particular
indemnitee; (ii) such claims have been dismissed with prejudice on the merits by
a court of competent jurisdiction as to the particular indemnitee; and (iii) a
court of competent jurisdiction approves a settlement of the claims against a
particular indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

 

(b)           The Company may advance funds to the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, for
legal expenses and other costs incurred as a result of any legal action for
which indemnification is being sought is permissible only if all of the
following conditions are satisfied: (i) the legal action relates to acts or
omissions with respect to the performance of duties or services on behalf of the
Company; (ii) the legal action is initiated by a third-party who is not a
stockholder or the legal action is initiated by a stockholder acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
such advancement; (iii) the Advisor or its Affiliates, including their
respective officers, directors,

 

16

--------------------------------------------------------------------------------


 

partners and employees, undertake to repay the advanced funds to the Company
together with the applicable legal rate of interest thereon, in cases in which
the Advisor or its Affiliates, including their respective officers, directors,
partners and employees, are found not to be entitled to indemnification.

 

(c)           Notwithstanding the provisions of this Section 5.01, the Advisor
shall not be entitled to indemnification or be held harmless pursuant to this
Section 5.01 for any activity which the Advisor shall be required to indemnify
or hold harmless the Company pursuant to Section 5.02.

 

5.02        Indemnification by Advisor.  The Advisor shall indemnify and hold
harmless the Company from contract or other liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that the
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, misfeasance, misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board in following or declining to follow any advice or recommendation given by
the Advisor.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.01        Assignment to an Affiliate.  This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and licensed Affiliate of the Advisor without obtaining the approval of the
Board.  Any other assignment shall be made only with the approval of a majority
of the Board (including a majority of the Independent Directors).  The Advisor
may assign any rights to receive fees or other payments under this Agreement
without obtaining the approval of the Board.  This Agreement shall not be
assigned by the Company without the consent of the Advisor, except in the case
of an assignment by the Company to a corporation or other organization which is
a successor to all of the assets, rights and obligations of the Company, in
which case the successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company is bound by this
Agreement.  This Agreement shall be binding on successors to the Company
resulting from a Change of Control or sale of all or substantially all the
assets of the Company or the Partnership, and shall likewise be binding upon any
successor to the Advisor.

 

6.02        Relationship of Advisor and Company.  The Company and the Advisor
are not partners or joint venturers with each other, and nothing in this
Agreement shall be construed to make them such partners or joint venturers or
impose any liability as such on either of them.

 

6.03        Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

 

To the Directors and to the Company:

Behringer Harvard Opportunity REIT II, Inc.

 

15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

Attention: General Counsel

 

17

--------------------------------------------------------------------------------


 

With a copy to:

Andreas K. Bremer

 

17130 Dallas Parkway

 

Suite 240

 

Dallas, TX 75248

 

 

 

Robert H. Bergdolt

 

DLA Piper LLP

 

4141 Parklake Avenue

 

Suite 300

 

Raleigh, North Carolina 27612-2350

 

 

To the Advisor:

Behringer Harvard Opportunity Advisors II, LLC

 

15601 Dallas Parkway

 

Suite 600

 

Addison, Texas 75001

 

Attention: Chief Legal Officer

 

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.03.

 

6.04        Modification.  This Agreement shall not be changed, modified, or
amended, in whole or in part, except by an instrument in writing signed by both
parties hereto, or their respective successors or permitted assignees.

 

6.05        Severability.  The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

6.06        Choice of Law; Venue.  The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Texas, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Dallas County, Texas.

 

6.07        Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.  This Agreement may not be modified
or amended other than by an agreement in writing signed by each of the parties
hereto.

 

6.08        Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of the right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted the waiver.

 

6.09        Gender; Number.  Words used herein regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

 

18

--------------------------------------------------------------------------------


 

6.10        Headings.  The titles and headings of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

6.11        Execution in Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

 

6.12        Initial Investment.  The Advisor or one of its Affiliates has
contributed $200,000 (the “Initial Investment”) in exchange for the initial
issuance of Shares of the Company.  The Advisor or its Affiliates may not sell
any of the Shares purchased with the Initial Investment while the Advisor acts
in an advisory capacity to the Company.  The restrictions included above shall
not apply to any Shares acquired by the Advisor or its Affiliates other than the
Shares acquired through the Initial Investment.  Neither the Advisor nor its
Affiliates shall vote any Shares they now own, or hereafter acquire, in any vote
regarding removal of the Advisor or its Affiliates or the approval of any
transaction between the Company and the Advisor or its Affiliates.

 

6.13        Ownership of Proprietary Property.  The Advisor retains ownership of
and reserves all Intellectual Property Rights in the Proprietary Property.  To
the extent that the Company has or obtains any claim to any right, title or
interest in the Proprietary Property, including without limitation in any
suggestions, enhancements or contributions that Company may provide regarding
the Proprietary Property, the Company hereby assigns and transfers exclusively
to the Advisor all right, title and interest, including without limitation all
Intellectual Property Rights, free and clear of any liens, encumbrances or
licenses in favor of the Company or any other party, in and to the Proprietary
Property. In addition, at the Advisor’s expense, the Company will perform any
acts that may be deemed desirable by the Advisor to evidence more fully the
transfer of ownership of right, title and interest in the Proprietary Property
to the Advisor, including but not limited to the execution of any instruments or
documents now or hereafter requested by the Advisor to perfect, defend or
confirm the assignment described herein, in a form determined by the Advisor.

 

6.14        Treatment Under Texas Margin Tax.  For purposes of the Texas margin
tax, the Advisor’s performance of the services specified in this Agreement will
cause the Advisor to conduct part of the active trade or business of the
Company, and the compensation specified in Article III includes both the payment
of management fees and the reimbursement of specified costs incurred in the
Advisor’s conduct of the active trade or business of the Company.  Therefore,
the Advisor and Company intend Advisor to be, and shall treat Advisor as, a
“management company” within the meaning of Section 171.0001(11) of the Texas Tax
Code.  The Company and the Advisor will apply Sections 171.1011(m-1) and
171.1013(f)-(g) of the Texas Tax Code to the Company’s reimbursements paid to
the Advisor pursuant to this Agreement of specified costs and wages and
compensation.  The Advisor and the Company further recognize and intend that
(i) as a result of the fiduciary relationship created by this Agreement and
acknowledged in Section 2.02, reimbursements paid to the Advisor pursuant to
this Agreement are “flow-through funds” that the Advisor is mandated by law or
fiduciary duty to distribute, within the meaning of Section 171.1011(f) of the
Texas Tax Code, and (ii) as a result of Advisor’s contractual duties under this
Agreement, certain reimbursements under this Agreement are “flow-through funds”
mandated by contract to be distributed within the meaning of
Section 171.1011(g) of the Texas Tax Code.  The terms of this Agreement shall be
interpreted in a manner consistent with the characterization of the Advisor as a
“management company” as defined in Section 171.0001(11), and with the
characterization of the reimbursements as “flow-through funds” within the
meaning of Section 171.1011(f)-(g) of the Texas Tax Code.

 

19

--------------------------------------------------------------------------------


 

6.15        Non-Solicitation.  During the period commencing on the effective
date of this Agreement and ending one year following the termination of this
Agreement, the Company shall not, without the Advisor’s prior written consent,
directly or indirectly, (i) solicit or encourage any person to leave the
employment or other service of the Advisor or its affiliates or (ii) hire, on
behalf of the Company or any other person or entity, any person who has within
the prior year left his or her employment with the Advisor or its affiliates. 
During the period commencing on the effective date of this Agreement and ending
one year following the termination of this Agreement, the Company shall not,
whether for its own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
relationship of the Advisor or its affiliates with, or endeavor to entice away
from the Advisor or its affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period was, a customer of the
Advisor or its affiliates.  Notwithstanding the foregoing, the obligations of
the Company under this section shall be waived and shall not apply in the
following circumstances:

 

(a)           (i) the Advisor files for a voluntary petition under Title 11 of
the United States Code, 11 U.S.C. §101, et seq., as amended from time to time,
or any successor statute or statutes (the “Bankruptcy Code”) Code or any other
Federal or state bankruptcy, receivership or insolvency law; or  (ii)  an
involuntary petition is filed against the Advisor under the Bankruptcy Code or
any other Federal or state bankruptcy, receivership or insolvency law, and such
petition or proceeding has not been dismissed or terminated within 60 days of
such filing; or

 

(b)           in the event the Advisor either (i) terminates this Agreement
pursuant to Section 4.02 hereof because Advisor is no longer in the business of
providing real estate asset management services or (ii) materially breaches its
obligations to provide the services set forth in Section 2.02 hereof (other than
with respect to providing services with respect to acquisitions or prospective
acquisitions), and such material breach continues uncured for 15 business days
after the date the Company has given the Advisor written notice of such material
breach pursuant to Section 6.03 hereof.

 

[The remainder of this page intentionally blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amended and
Restated Advisory Management Agreement as of the date and year first above
written.

 

 

BEHRINGER HARVARD OPPORTUNITY REIT II, INC.

 

 

 

 

 

 

By:

/s/ Andreas Bremer

 

 

Andreas Bremer

 

 

Chairman of the Special Committee and Authorized Signatory

 

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY ADVISORS II, LLC

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner

 

 

Chief Executive Officer and President

 

21

--------------------------------------------------------------------------------